Appeal from order, Family Court, Bronx County (J. Sheindlin, J.), dated February 1, 1983 directing payroll deduction pursuant to section 49-b of the Personal Property Law, is dismissed, without costs. This appeal was taken to this court from a Family Court order without leave of this court. Appeals may be taken to this court from the Family Court as of right only from “any order of disposition”; other orders require permission of this court. (Family Ct Act, § 1112, subd a.) *641No such permission was sought or granted in the present case. The appeal is from a payroll deduction order made under section 49-b of the Personal Property Law and section 448 of the Family Court Act to enforce a temporary order of support of November 30, 1982. Such an order in our view is not an order of disposition (cf. Firestone v Firestone, 44 AD2d 671; Matter of Ciotti v Butera, 24 AD2d 983), and accordingly an appeal cannot be taken as of right. Therefore, we dismiss the appeal. If we were not dismissing the appeal, we would affirm the order appealed from. The notice of appeal does not bring up for review the temporary order of support of November 30,1982, or the final order of support apparently made on April 26,1983. At a hearing on February 1, 1983, it sufficiently appeared that there was a temporary order for support made on November 30, 1982 (which required biweekly support payments of $100 to begin December 6, 1982); that appellant made only $91 in payments; that he obtained a job at a salary of $15,000 per annum. This was sufficient to justify the court’s making a payroll deduction order to enforce the temporary order of support. Concur — Silverman, Fein and Milonas, JJ.